925 F.2d 1462
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William W. BRIDGE, Plaintiff-Appellant,v.Deborah J. NICASTRO, John D. Sammon, Defendants-Appellees.
No. 91-3014.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1991.

1
Before KENNEDY and ALAN E. NORRIS, Circuit Judges, and MILES, Senior District Judge.*

ORDER

2
This appeal has been referred to this panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the documents before the court indicates that appellant appealed on December 7, 1990, from the November 13, 1990, denial of Judge Krenzler to recuse himself from the district court action.


4
An order denying a motion for recusal of a judge is not appealable.    United States v. Sidener, 876 F.2d 1334, 1336 (7th Cir.1989);  In re City of Detroit, 828 F.2d 1160, 1165-66 (6th Cir.1987) (per curiam);  United States v. Brakke, 813 F.2d 912, 913 (8th Cir.1987).


5
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Wendell A. Miles, Senior U.S. District Judge for the Western District of Michigan, sitting by designation